UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1818


BLACK DIAMOND CONSTRUCTION, INC.,

                Petitioner,

          v.

TERRY G. HAYTON; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(12-0341-BLA)


Submitted:   January 31, 2014                Decided:   February 6, 2014


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William S. Mattingly, JACKSON KELLY PLLC, Morgantown,              West
Virginia, for Petitioner.        John Cline, Piney View,           West
Virginia, for Respondent Hayton.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Black Diamond Construction, Incorporated, seeks review

of the Benefits Review Board’s decision and order affirming the

administrative law judge’s award of black lung benefits pursuant

to   30   U.S.C.     §§ 901-945   (2012).       Our   review   of    the    record

discloses that the Board’s decision is based upon substantial

evidence and is without reversible error.                Accordingly, we deny

the petition for review for the reasons stated by the Board.

Black Diamond Constr., Inc. v. Hayton, No. 12-0341-BLA (B.R.B.

Apr. 30, 2013).           We dispense with oral argument because the

facts     and    legal   contentions    are   adequately   presented        in   the

materials       before   this   court   and   argument    would     not    aid   the

decisional process.

                                                               PETITION DENIED




                                         2